Citation Nr: 0605276	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-00 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




REMAND

The veteran served on active duty from October 1963 to 
November 1963.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  After the veteran moved, 
responsibility for the veteran's claim was transferred to the 
RO in Nashville, Tennessee.  

The veteran contends that his post traumatic stress disorder 
(PTSD) is the result of a personal assault that occurred 
during service.  Despite two medical opinions about the 
veteran's PTSD claim, there is insufficient competent medical 
evidence to decide the claim.  

To establish service connection for PTSD, a medical diagnosis 
must conform to the diagnostic criteria from DSM-IV.  See 38 
C.F.R. §§ 3.304(f) and 4.125(a) (2005).  Since the veteran's 
treating physician (Dr. E) does not indicate that he followed 
the DSM-IV criteria, his opinion is not sufficient to 
establish a current diagnosis of PTSD.  

As for the VA medical examiner's opinion, he decided that 
specific psychometric testing was unnecessary because no 
evidence of an assault appears in the veteran's service 
records.  But if a PTSD claim is based on an inservice 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  See 38 C.F.R. § 
3.304(f)(3) (statements of family members can corroborate an 
inservice stressor incident).  Since the VA examiner did not 
have the statements by the veteran's sister and wife that 
purported to corroborate the veteran's account of the 
inservice stressor incident, the examiner's opinion based 
only on the veteran's service record is insufficient to 
establish whether service connection for PTSD is warranted.    

A medical examination is necessary if there is competent lay 
or medical evidence that symptoms of the claimed disability 
are persistent or recurrent, that the veteran 


suffered an event or injury in service, and that the claimed 
disability or symptoms may be associated with the event or 
injury in service.  38 C.F.R. § 3.159(c)(4).  Here, Dr. E's 
notes for the past 8 years show persistent, recurrent 
symptoms of PTSD, the statements of the veteran's sister and 
wife may corroborate the veteran's account of an inservice 
stressor, and Dr. E's letter states that the veteran's PTSD 
symptomatology is likely caused by his personal trauma in 
service.  Therefore, a VA compensation and pension 
examination is warranted.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  

Pursuant to 38 C.F.R. § 3.304(f)(3), VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  This would also be helpful 
in reaching a decision on the veteran's claim.

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center in Washington, DC., for the following 
actions:

	1.  Schedule the veteran for an examination 
for the purposes of providing medical 
evidence needed to determine whether the 
veteran's meets the DSM-IV criteria for a 
diagnosis of PTSD related to his military 
service.  The claims folder (including the 
statements by the veteran's wife and sister) 
should be made available to the examiner for 
review.  The examiner should be requested to 
provide a report that includes the reasoning 
supporting the following findings and 
opinions:

a)  The examiner should review the 
statements of the veteran's wife and his 
sister and provide an opinion as to 
whether they indicate that an inservice 
personal assault occurred.  


b)  The examiner should provide an opinion 
as to whether the inservice events 
described by the veteran constitute a 
traumatic event within the meaning of 
section 309.81(A)(1) of the DSM-IV.  

c)  Using the diagnostic criteria of the 
DSM-IV for Posttraumatic Stress Disorder, 
the examiner should provide an opinion as 
to whether the veteran currently has PTSD.  

d)  If the veteran currently has PTSD, the 
examiner should determine whether it is at 
least as likely as not (probability of 50 
percent or greater) that the veteran's 
PTSD is the result of the inservice 
stressors during boot camp that the 
veteran describes.  

2.  Following completion of the 
foregoing, the RO should readjudicate the 
claim on appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case.  The 
appellant and his representative should 
be allowed an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b).
 
 
 
 

